
	
		I
		111th CONGRESS
		2d Session
		H. R. 5565
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 5014 Gary Avenue in Lubbock, Texas, as the Sergeant
		  Chris Davis Post Office.
	
	
		1.DesignationThe facility of the United States Postal
			 Service located at 5014 Gary Avenue in Lubbock, Texas, shall be known and
			 designated as the Sergeant Chris Davis Post Office.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in section 1 shall be deemed to be a reference to the Sergeant Chris
			 Davis Post Office.
		
